EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Randy M. Braegger on 5/9/2022.
The application has been amended as follows: 
The claim: 
(Currently Amended) A tire noise reduction device, comprising: 
a sound absorbing member made of a porous material; and
a band member formed in an annular shape along a tire inner surface disposed on a radially outer side of the sound absorbing member and configured to attach the sound absorbing member to the tire inner surface, 
the band member including chamfered portions on both surface sides at both ends in a width direction of the band member; 
wherein the both surface sides include a first side of the band member extending along a length direction of the band member and facing the tire inner surface and a second side opposite the first side; and 
the chamfered portions extend along an entire length of the band member 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent is US 7,823,613 to Tanno et al. (hereinafter “Tanno”).  
		 
Tanno discloses a tire noise reduction device comprising a tire inner surface, a sound absorbing member of a porous material and a band member provided to affix the sound absorbing member to the tire inner surface (figure 3; and column 3, lines 30-35).  The band member is disposed on a radially outer side of the sound absorbing member (figure 3).  The porous material has chamfered corners for reducing the stress caused by friction between the porous material and the tire inner surface (figure 9; and column 5, lines 1-5). 
Assumed that there is a motivation to modify the corner profile of the band member to reduce the stress caused by friction between the band member and the tire inner surface, the modification does not render the claim obvious because the chamfered portions do not extend along an entire length of the band member as required by the claim.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a tire noise reduction device with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788